Citation Nr: 1642933	
Decision Date: 11/09/16    Archive Date: 12/01/16

DOCKET NO.  09-21 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for left knee disability.

2.  Entitlement to service connection for a right ankle disability.

3.  Entitlement to a compensable disability rating for herpes simplex of the upper lip.

4.  Entitlement to the restoration of a 20 percent disability rating for degenerative disc disease and intervertebral disc syndrome, lumbar spine, effective August 14, 2010.

5.  Entitlement to an increased disability rating for degenerative disc disease and intervertebral disc syndrome, lumbar spine, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from November 1986 to April 1993 and from November 2005 to January 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In a July 1994 rating decision, the RO denied service connection for a left knee disability.  Thereafter, the Veteran had an additional period of active duty service.  Therefore, the Board will consider the claim de novo.

In April 2010, the Veteran filed a claim for an increased disability rating for the service connected lumbar spine disability.  In an August 2010 rating decision, the RO reduced the disability rating assigned from 20 percent to 10 percent effective August 14, 2010.  Thereafter, the Veteran disagreed with the decision in September 2010.  Accordingly, the issue of whether the reduction was proper and whether the Veteran is entitled to a restoration of the 20 percent disability rating is before the Board.  The Board has rephrased the issue on the title page of this decision to reflect the proper issue before the Board.  

As concerns the reduction, the Board notes that this matter does not necessarily include a claim for an increased rating.  See Dofflemeyer v. Derwinski, 2 Vet. App. 277, 279-280 (1992) (the issue on appeal is not whether the Veteran is entitled to an increase, but whether the reduction in rating was proper).  In this case, however, the reduction actually stems from a VA examination conducted in connection with a claim for an increased evaluation.  Additionally, the RO readjudicated the claim during the appeal period as one for increase.  Further, the Veteran's submissions clearly show he is seeking an increased rating.  In his Notice of Disagreement (NOD) of September 2010, he specifically stated he was disagreeing with the evaluation of the lumbar spine.  In an August 2012 statement accompanying the VA Form 9 he submitted arguments in support of an increased disability rating rather than just a restoration of the reduced rating.  Accordingly, the Board has characterized the issues as stated on the title page.  See Percy v. Shinseki, 23 Vet. App. (2009) (by treating an issue as part of an appeal, VA waived any objections to the adequacy of the appeal with respect to that issue).

The Veteran was scheduled for a videoconference hearing in July 2016.  However, he failed to appear.  He has not submitted good cause for his failure to appear nor has he requested that his hearing be rescheduled.  Therefore, his hearing request is considered withdrawn.  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

The issues of service connection a right ankle disability as well as the disability ratings of the lumbar spine disability and herpes simplex are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an August 2010 decision, the RO reduced the rating for the Veteran's service-connected lumbosacral spine disability from 20 percent disabling to 10 percent disabling from August 14, 2010.  The 20 percent rating had been in effect less than 5 years. 

2.  At the time of the reduction, there was reasonable doubt as to whether there was improvement in the Veteran's service-connected lumbosacral spine disability.

3.  Left knee disability is attributable to service.  


CONCLUSIONS OF LAW

1.  A 20 percent evaluation for lumbosacral spine disability is restored.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105 (e), 3.344, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5242 (2015).

2.  Left knee generative joint disease and patellofemoral syndrome with internal derangement was incurred in active service.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  In the instant case, since the Veteran's claim left knee disability is being granted, any deficiencies with regard to VCAA are harmless and nonprejudicial and VCAA analysis is not required as to that issue.  

As will be discussed further below, the issue before the Board is the propriety of the reduction of the disability rating for the service connected lumbar spine disability and the regulations pertaining to the reduction of evaluations for compensation contain certain notification and due process requirements outside of the Veterans Claims assistance act (VCAA) requirements.  See 38 C.F.R. § 3.105 I, (i).  However, these regulations are not for application in this case.  Regardless, in the decision below the Board is restoring the disability rating of the lumbar spine disability.  As such, the Board's decision is fully favorable to the Veteran and any notice deficiencies are harmless.

Legal Criteria and Analysis

A. Restoration

Where reduction in the evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction of current compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  38 C.F.R. § 3.105 (e).  The beneficiary will be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation should be continued at the present level.  Id.  

VA's General Counsel has held that 38 C.F.R. § 3.105 (e) does not apply where there is no reduction in the amount of compensation payable.  It is only applicable where there is both a reduction in evaluation and a reduction or discontinuance of compensation payable.  Therefore, where the evaluation of a specific disability is reduced, but the amount of compensation is not reduced because of a simultaneous increase in the evaluation of one or more other disabilities, section 3.105(e) is not applicable.  See VAOPGCPREC 71-91 (Nov. 1991); Stelzel v. Mansfield, 508 F.3d 1345, 1347-49 (Fed.Cir.2007) (holding that provisions of § 3.105(e) do not apply when there is no change in the overall disability rating). 

A Veteran's disability rating may not be reduced unless the evidence demonstrates that an improvement in the disability has occurred.  See 38 U.S.C.A. § 1155.  Rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations.  Additional protections apply in cases involving ratings that have continued for long periods of time at the same level (that is, five years or more); for ratings in effect for fewer than five years, reduction is warranted if the evidence shows improvement of the condition.  See 38 C.F.R. § 3.344.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of a Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2015).  If there is a question as to which evaluation to apply to a Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
 § 4.7 (2015).

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  The United States Court of Appeals for Veterans Claims (Court) has held that a higher rating can be based on "greater limitation of motion due to pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Any such functional loss must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  38 C.F.R. § 4.40.

Pursuant to the rating schedule, lumbosacral strain and degenerative arthritis of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242. 

The General Rating Formula applies with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  A 10 percent rating is assigned when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of height.  A 20 percent evaluation is assigned when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion is not greater than 120 degrees; or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is assigned when there is forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is assigned when there is unfavorable ankylosis of the entire spine. 

Under the General Rating Formula, associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be separately evaluated under an appropriate diagnostic code.  Id. at Note (1).

By way of history, service connection for a low back disability was granted in a July 1994 rating decision.  A 10 percent disability rating was assigned at the time.  In a November 2007 rating decision, the RO terminated compensation for a lumbar spine disability due to the Veteran's return to active duty.  Service connection was discontinued from January 4, 2005 to January 3, 2006.  Thereafter, the RO assigned a 20 percent disability rating effective January 4, 2006.  In April 2010, the Veteran filed a claim for an increased disability rating for the service connected lumbar spine disability.  In an August 2010 rating decision, the RO reduced the disability rating from 20 percent to 10 percent effective August 14, 2010.  

In this case, the increase to 20 percent for the service-connected lumbosacral spine disability was based on a January 2007 VA examination, which showed forward flexion limited to 55 degrees upon repetitive motion and the showing of mild to moderate paravertebral muscle spasm.  

The RO reduced the rating to 10 percent effective August 14, 2010.  In this regard, the Veteran was in receipt of a combined 80 percent rating from January 4, 2006.  The August 2010 rating decision, which reduced the rating for the lumbosacral spine disability, also granted service connection for additional disabilities.  That decision resulted in a combined rating of 80 percent from April 5, 2010.  Therefore, there was no decrease in compensation payments being made.  In other words, the combined rating was 80 percent before the reduction and 80 percent after the reduction.  Accordingly, the procedural protections of 38 C.F.R. § 3.105 (e) are not applicable 

The 20 percent rating had been in effect less than 5 years (from January 4, 2006 to August 14, 2010).  Thus, the additional procedural safeguards, as set forth in 38 C.F.R. § 3.344, are not for consideration.   However, there must be compliance with 38 C.F.R. § 3.344(c).

In general, the RO's reduction of a rating must have been supported by the evidence on file at the time of the reduction.  Pertinent post-reduction evidence favorable to restoring the rating, however, also must be considered.  See Dofflemeyer.  In addressing whether improvement is shown, the comparison point generally is the last examination on which the rating at issue was assigned or continued.  See Hohol v. Derwinski, 2 Vet. App. 169 (1992).

The Veteran's 20 percent rating was reduced based on the findings at an August 2010 VA examination.  During the August 2010 VA examination, range of motion of the lumbar spine was forward flexion to 90 degrees, and extension, bilateral rotation and bilateral lateral flexion all to 30 degrees.  No muscle spasms noted at the time.  Pain was noted in all planes of ranges of motion.  These findings were the basis for the reduction in rating.  The question remains, however, as to whether these were isolated improvements or whether there was actual improvement in the disability. 

In this regard, of note, are treatment records predating the August 2010 VA examination.  Private and VA treatment records show the Veteran was seeking treatment for his back pain.  In November 2008, he received a Toradol and Kenalogg injection for his pain.  In October 2009 he reported worsening pain which had increased to near constant and where nothing seemed to help alleviate the pain.  In December 2009, VA treatment records show epidural steroid injections were ordered together with treatment at the pain clinic.  

VA treatment records of March 2010 note that up to 3 steroidal injections were approved.  Private treatment records of April 2010 show that prior to the steroid injections the Veteran range of motion was forward flexion limited to 45 degrees, extension to 20, right lateral bend to 15 degrees, and left lateral bend to 20 degrees.  Muscle spasms were noted at the time.  

Subsequently, records show that the Veteran received epidural injection treatment to the spine for his pain.  

The record further shows that by April 2012, he was once again seeking treatment for back pain which he reported had sharply increased.  Private records of April 2012 show forward flexion limited to 15 degrees, extension to 10 degrees and bilateral lateral bends to 10 degrees.  He was administered 3 epidural injections to the spine for pain management in May 2012, July 2012 and August 2012.  In June 2012, range of motion was noted to be forward flexion to 15 degrees, extension to 10 degrees, and bilateral lateral bend to 10 degrees with muscle spasm.  By September 2012, at the end of his epidural injection treatment, forward flexion was limited to 50 degrees, and extension and bilateral lateral bend to 10 degrees.

In determining whether improvement was demonstrated, the Board has considered the Veteran's reports that his back pain was not improved, but rather, had worsened.  The Veteran is competent to report his back symptoms and his perception of their severity.  See Layno. 

The Board has also considered functional impairment due to pain on motion or other factors.  No additional functional limitations were noted on the August 2010 examination.  However, and significantly, the record shows that just four months prior to the August 2010 VA examination, the Veteran's range of motion was more limited and muscle spasms were present.  He received an epidural injection which appears to have alleviated his symptoms.  The record is unclear as to whether at the time of the August 2010 VA examination, the effects of the epidural injection were still present and therefore the Veteran's range of motion was better due to the medication and treatment at the time.  The Board finds it important to note that at the time of the January 2007 VA examination which was the basis of the 20 percent disability rating, the Veteran had not received any epidural injection treatment.  The mere fact that the treatment escalated to the need of epidural injections rather than just oral medication goes contrary to a finding of improvement.

The Board further notes that there is no indication that the Veteran was experiencing a flare-up at the time of the examinations in question.  Throughout the appeal period, the Veteran has consistently reported that he suffers flare-ups with increased limitations. 

On review, and considering the objective findings as well as the Veteran's reported functional impairment, the evidence is at least in equipoise.  That is, it cannot be said that the preponderance of the evidence supports a finding of improvement.  Resolving reasonable doubt in the Veteran's favor, the disability picture continued to more nearly approximate the criteria for a 20 percent rating.  The reduction was not proper and restoration of the 20 percent rating from August 14, 2010 is warranted. 

B. Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303 (a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for arthritis if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

If a disease listed in 38 C.F.R. § 3.309 (a) is shown to be chronic in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303 (b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Id.  However, if chronicity in service is not established or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  Id.  A claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in § 3.309(a)."  Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013).


When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran has degenerative arthritis and patellofemoral syndrome with internal derangement of the left knee.  See January 2009 and March 2012 VA examination.  He avers that this left knee disability began in service.  Specifically, he claims that his left knee problems started in service after running a marathon in 1987 and he has continued to have left knee problems since then.  For the following reasons, service connection is warranted.

The Veteran had two periods of active duty service.  Service treatment records from his first period of active service show that in May 1987 the Veteran sought treatment for left knee pain after running a marathon.  At the time, the examination was normal and no disability was found.  He was placed on limited duty for 10 days.  No other left knee complaints or treatment were noted during either period of active duty service.  

In regards to the left knee the Veteran was afforded various VA examinations.  At a June 1994 VA examination, the Veteran reported recurrent left knee pain which started in in 1987 while running a marathon while on active duty.  No left knee disability was found at the time.  

Private treatment records of March 2008 show the Veteran reported he injured his left knee while running in service.  Records of April 2008 show the Veteran sought treatment for left knee pain and reported he had a long standing history of left knee pain.  Records of June 2008 note the Veteran reported a history of left knee complaints since 1987.  

At a January 2009 VA examination, the Veteran was diagnosed with left knee patellofemoral syndrome with internal derangement.  The examiner noted that service treatment records were silent for any documentation of treatment for the left knee.  However, in the report the examiner does acknowledge the Veteran's report of left knee pain in 1987 and the documentation of these complaints in May 1987.  The examiner opined that the current left knee disability was less likely than not due to any of the two periods of active duty service.  The rationale was that there was no documentation of continued left knee problems since service.  The examiner also noted that the Veteran denied left knee problems in an October 2005 examination during his second period of active service and that the first documentation of left knee problems is found in 2008 private records.

The record also contains a November 2009 positive nexus opinion relating the current left knee disability to service from a private physician.  The opinion was provided after a review of the service treatment records which showed the Veteran sought treatment for left knee pain in service in 1987 after running a marathon and after an examination of the Veteran.  The Veteran reported at the time that he first experienced pain in the left knee while in service in 1987 and has continued to experience pain since then.  No rationale was provided for the opinion.  

The Veteran was afforded another VA examination of the left knee in March 2012.  At the time, he was diagnosed with degenerative joint disease of the left knee and patellofemoral syndrome.  The examiner noted the Veteran reported he first experienced pain on the left knee after running a marathon in 1987.  He reported near daily left knee pain.  No etiology opinion was provided at the time.  

The Board has weighed the probative evidence of record and finds that it is in approximate balance with respect to establishing service connection by way of continuity of symptomatology.  See 38 C.F.R. § 3.303 (b); Walker, 708 F.3d at 1337.  The Board notes that the Veteran is competent to relay what he has experienced.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay testimony is also competent to establish a diagnosis where the layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or describes symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Thus, the Veteran's statements as to injury (trauma), the onset of his left knee pain in service and his reports of continuity of symptomatology, such as recurring left knee pain, are all competent evidence.  The Board also notes that service treatment records show complaints of and treatment for left knee pain in May 1987 while in service, which corroborates his reports of a left knee injury in service after running a marathon.  The Board finds no reason to believe otherwise.

The Board acknowledges the January 2009 negative etiology opinion provided by the VA examiner.  However, the Board finds that the opinion is unreliable.  Indeed, it is unclear whether the examiner actually noted the in-service complaints of left knee pain.  Notably, the examiner noted that the service records were completely silent for any complaints associated with the left knee, however, the May 1987 reports of left knee pain were noted.  It is unclear as to whether the examiner understood that these complaints were in-service complaints.  Moreover, the assertion by the examiner that there is a complete silence of post service left knee complaints until 2008 is not accurate.  Indeed, the Veteran filed for service connection for a left knee disability within a year of separation from his first period of active service.  At the time, in a June 1994 VA examination conducted close to a year and a half after separation from his first period of active service in March 1993, he reported ongoing left knee complaints and pain.  Finally, the examiner failed to note that while there may not be any documentation of treatment for the left knee until 2008, at the time the Veteran sought treatment, he reported repeatedly and consistently, a long standing history of left knee pain which started in 1987.  It appears that the examiner completely dismissed the Veteran's lay statements of continuity of symptomatology.  However, lack of documentation of treatment is not dispositive of the issue of continuity of symptomatology.  In sum, the examiner appears not to have properly considered the credible lay statements of record.  Thus, as this opinion is based on an inaccurate factual premise, it is not accorded high probative weight.

In sum, the Board finds that the evidence weighing in favor of the claim - predominantly represented by the competent and credible lay evidence - is in approximate balance with the evidence against the Veteran's claim (inadequate negative nexus opinion).  In resolving all reasonable doubt in the Veteran's favor, service connection is warranted for degenerative joint disease and patellofemoral syndrome with internal; derangement of the left knee.  38 U.S.C.A. § 5107; see Gilbert, 1 Vet. App. at 53.


ORDER

Restoration of the 20 percent rating for lumbosacral spine disability is granted, subject to the laws and regulations governing the award of monetary benefits.

Service connection for degenerative joint disease and patellofemoral pain syndrome with internal derangement of the left knee is granted.  


REMAND

In regards to the issues of service connection for a right ankle disability, after a review of the evidence, the Board finds that additional development is needed prior to deciding this issue.  Similarly, additional development is needed as to the issues of the disability rating of the lumbar spine disability and herpes simplex.

In regards to the right ankle, the Veteran was afforded a VA examination in January 2009.  At the time, the examiner found there was no current disability of the right ankle.  Since then, additional private treatment records have been associated with the claim file which show a disability of the right ankle.  Indeed, private treatment records from El Paso Orthopedics Surgery Group dated in June 2009 show a diagnosis of chronic bilateral ankle sprains.  Records of November 2009 show x-ray findings of early degenerative changes and right ankle instability.  Further, and significantly, the RO, in the December 2009 Supplemental Statement of the Case, noted diagnoses of early arthritic changes of the ankle and evidence of strain.  

Given the above noted evidence, the Board finds that a new VA examination is needed prior to deciding the claim.  

The Veteran should be requested to identify all the dates and places of treatment for the right ankle and lumbar spine and all identified outstanding treatment records should be obtained and associated with the claim file.  

As the records obtained may contain additional evidence relevant to the issue of the disability rating for herpes simplex, the Board will defer action ion that issue until the requested development herein has been completed.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he provide the names, dates, and addresses of all the service providers who have treated him for his claimed disabilities since 2012.  All identified treatment records which are outstanding should be obtained and associated with the claim file.  All efforts to obtain the records should be clearly documented in the claim file.

2. Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any right ankle disability.  The claim file should be made available to the examiner.  All appropriate testing should be conducted.  After a full examination and interview of the Veteran, the examiner should identify all of the current disability(ies) of the right ankle.  The examiner is asked to note that private x-rays of October 2009 show early degenerative changes in the right ankle.  

The examiner is asked to provide an opinion as to whether each identified disability is at least as likely as not due to or aggravated by any of the two periods of active duty service, or whether such etiology is unlikely.  The examiner is reminded that lay evidence can be competent evidence of symptomatology.  Any opinion provided should clearly consider all of the lay evidence of record to include the Veteran's statements.  A complete rationale should be provided for any and all opinion rendered.  

3. Conduct any other additional development needed as a result of any evidence obtained through the development requested herein, to include any additional VA examinations deemed necessary. 

If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with appellate procedures.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


